DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 7 October 2021, in the matter of Application N° 16/334,115.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have added or canceled.
Claims 16, 17, 22, and 24 have been amended.  As amended, each of claims 16, 17, and 20 recites that the clozapine granules are prepared via granulation.  Claim 24 recites a new step 3) that recites that optionally, the granules are extruded using an extruder or spheronizer to prepare the active-containing particles.  Each of the claims additionally recites that the extended release coated granules are recited as being optionally dispensed or compressed in the form of tablets, mini-tablets, or capsules.
The amended limitations are supported and recite no new matter.  Furthermore, the amended limitations, as discussed herein below, also are not required by the claimed invention.
No new matter has been added.
Thus, claims 16-19, 21, 22, and 24 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 8 June 2021 since the art that was previously cited continues to read on the amended limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddy et al. (US Pre-Grant Publication Nº 2015/0283092 A1). [emphasis added to reflect claims canceled after-final]
The invention is directed to an extended release composition comprising clozapine in the form of granules, beads, pellets, etc. comprising:
granules, beads, pellets, etc. comprising clozapine;
a seal coating (comprising a hydrophilic polymer such as HPMC);
an acidic coating (comprising tartaric acid); and
an extended release coating (comprising ethylcellulose and polyethylene glycol).
The clozapine pellets are coated first with the seal coating, then the acidic coating, and then the extended release (ER) coating.
The claimed clozapine granules, as amended, are recited as being prepared via granulation (claims 16, 17, and 20) or optionally via extrusion or spheronization (claim 24).  Additionally, the extended release coated granules are recited as being optionally dispensed or compressed in the form of tablets, mini-tablets, or capsules.
For the purposes of continued examination on the merits, the Examiner, in considering the amended limitations, respectfully submits that the granulation limitations as presented in claims 16, 17, and 20 are directed to product-by-process limitations.  Therein, those limitations are considered as not contributing to the overall patentability of the claimed compositions, notably where the active agent is disclosed as being present in some particulate form (e.g., nanoparticle).  The remainder of the amended limitations are noted as being recited as “optional,” and are therefore, limitations that are not required to be met by the teachings of the art.  However, where the art discloses these optional limitations, the Examiner will note the teachings in the reference(s).
Ruddy discloses the claimed composition.  Claim 2 discloses a multiparticulate composition comprising a plurality of beads, each bead comprising:
a core;
a layer of medicament particles having a particle size of two microns or less
a surface stabilizer adsorbed onto the surface (aka coated) of the medicament particles;
a semipermeable coating; and
a solubilizing agent in the form of a pH-modulating agent layer disposed between the medicament layer and the semipermeable coating.

The core itself is defined as being an inert substrate (e.g., a sugar sphere core) upon which the layer of medicament particles are coated.  See e.g., ¶[0050] and claim 2.  One such preferred medicament employed in the layer is clozapine.  See e.g., ¶[0017] and Example 4.
The surface stabilizer is taught as being adsorbed onto the medicament layer.  This physically forms a layer of this compound(s) on top of the clozapine drug layer.  This component is taught as comprising such polymers as hydroxypropyl methylcellulose (see e.g., claims 2, 18, and Example 4).
Next, the solubilizing agent is taught as being in the form of a layer formed of at least one pH-modulating agent.  These agents are taught as comprising such acids as adipic acid, citric acid, fumaric acid, and tartaric acid (see e.g., claims 2, 11, 18, and Example 4).
Lastly, the semipermeable coating layer is taught as being a controlled-porosity microporous coating comprising a polymer that is insoluble in the environment of use and a pore-forming additive that is soluble in the environment of use (see e.g., claim 14).
The water-insoluble polymer is preferably defined as being embodied by ethylcellulose (aka Surelease®).  See also ¶[0013] and Example 4.  Paragraph [0013] also defines the pore-forming additive as being selected from such compounds as polyhydric alcohols.  Paragraph [0106] further defines the pore-forming additives as polyols, exemplified by polyhydric alcohols, poly(alkylene glycols), polyglycols, etc.
This is considered to teach that the outermost layer (aka the extended release coating) is composed of both ethyl cellulose and polyethylene glycol.
The foregoing teaches the limitations recited in claims 16-19, 21, and 22.
Regarding the limitations recited in claim 21, the Examiner respectfully submits that the filling of the extended release composition respectively recited in each of claims 16, 22, and 17, is nothing more than a recitation of intended use.  That is, the composition particle composition being filled into a capsule is not considered to contribute to the overall patentability of the claimed invention.  The limitations of each of these claims is met by the showings in the reference that teach claims 16, 22, and 17.
Applicants’ intended use recitation is also taught by the reference.  See ¶[0014].
The limitations recited in claim 24 are directed to a method of preparing the coated particle composition.  Therein clozapine is sifted with any excipient and granules prepared.  Next each of the claimed seal, acidic, and ER coatings are applied to the active particle core.  Paragraphs [0084]-[0086] are considered to teach the granulating (aka grinding and sizing) of the active particles that form the core of the disclosed particle composition.  The foregoing teachings (i.e., claims 2, 11, 12, 14, 18, etc.) are not only considered to teach the composition of each layer, but more critically, their sequential addition to the active core of claim 2.
Lastly, the limitations recited in claims 20 and 28 recite that the ratio of acidic substance to clozapine is from 0.5:1 (1:2) to 1:1 weight by weight.
The Examiner concedes that this ratio is not expressly taught.  However, Example 4 is noted as placing together both the instantly claimed clozapine and tartaric acid.  See ¶[0127].  Exemplary amounts of clozapine are taught in the table in ¶[0128].  Paragraph [0063] teaches that the pH-modulating agent will be present in the composition in an amount sufficient to enhance the solubility of the medicament in the environmental fluid which penetrates the composition.  The amount of pH-modulating agent present will range from about 1% to about 90% by weight of the composition.
The Examiner respectfully submits that a person of ordinary skill in the art at the time the instant invention was filed would have found motivation to modify the weight ratio of the amount of acid to the amount of clozapine in the practiced particles.  Paragraphs [0065]-[0068], for instance, explain that the use of the pH-modulating agent is to enhance the ability of the given active ingredient’s solubility within the administered system.  Paragraph [0071], for instance, teaches that clozapine is a weakly basic compound and has low native solubility in an environment having neutral pH.  However, it has a far higher native solubility in an acidic pH environment.  Thus, in view of such teachings, the Examiner submits that a person of ordinary skill in the art would be motivated to modify the amount of pH-modulating agent (aka acid) present in the acidic layer of the practiced particles to match that of clozapine so as to enhance its solubility in the intended environment on its release.
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 16-19, 21, 22, and 24 under 35 USC 103(a) as being unpatentable over the teachings of Ruddy et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection arguing that “[t]here is a clear structural distinction of the selected invention in the instant patent claims in sharp contrast to Ruddy for the reason that clozapine drug is present inside the granules in the present invention when compared to Ruddy’s invention comprising drug layering on the inert core (i.e., drug is outside the core obtained by drug layer coating).”
The Examiner, in response, respectfully disagrees.  As discussed in the above maintained rejection, the Examiner respectfully submits that Ruddy defines its core as being composed of both the inert particle as well as the drug layer that is applied to it (see e.g., claim 2).  As in the formulation of claim 2, the Examiner submits that the presence of the inert substrate is not one which teaches away from the instantly claimed invention; notably the claimed invention does not exclude its presence.  Of critical importance, however, is that the reference teaches that drug particles are at the center of the prepared multiparticulate formulation and that the remaining coating layers are applied over the active-containing particles.
Applicants next assert that the process by Ruddy is different than the granulation process of the present invention as exemplified in Example-1 in the instant specification.
The Examiner notes that while there are distinctions between the method of Example 1 in the specification and the method disclosed by Ruddy, that those distinctions do not appear in the method recited by claim 24.  Of note, is that the process of forming the particles via spheronization is not required.  Similarly, the “diluents” or “excipients,” as previously recited, are not listed in the method of claim 24 either.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615